Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-11 are pending in the instant application and are examined on the merits herein.
Priority
This application is a continuation of application 16/862662, now US 10,918,656, filed on 4/30/2020, which is a continuation of application 15/579481, now US 10,729,712, filed on 12/4/2017, which is a National Stage Application of PCT/JP2016/066590, filed on 6/3/2016.  The instant application claims foreign priority to JP 2015-114596 filed on 6/5/2015. Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in application 15/579481 on 12/4/2017. 

Information Disclosure Statement
The information disclosure statements (IDS) dated 1/11/2021 comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, except where noted.  Accordingly, the IDS documents have been placed in the application file and the information therein has been considered as to the merits.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jacobus et al. (US 6,703,376; 2004, IDS).
Jacobus et al. discloses a therapeutic agent comprising P1,P4-di(uridine-5')tetraphosphate (U2P4) and pyrogen free water or sterile saline, as an active agent for treating pneumonia. (Example 2 and Col. 11, Ln. 36) U2P4 is structurally identical to diquafosol. Jacobus also discloses that the inventive compositions may be administered as eye drops, fulfilling the instant limitation of an “ophthalmic solution”. (Col. 11, Ln. 33) The disclosure of Jacobus that the composition comprises only U2P4 and pyrogen free 
Jacobus does not disclose that the agent may be therapeutic “for dye eye” or “for improving tear film stability” or “for treating eye dryness”. However, the cited recitations are considered an “intended use” of the claimed composition. The “intended use” of the claimed composition does not patentably distinguish the composition, per se, since such disclosed use is inherent in the reference composition.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition.  In the instant case, the intended use does not create a structural difference, thus the intended use is not limiting.
Jacobus does not disclose that the eye drops are “applied to an eye of a dry eye patient wearing soft contact lenses”. It is noted that the disclosure of Jacobus is not directed to a composition prepared by the same series of steps as instantly claimed.  However, the instant claims are considered “product-by-process” claims and it is the structure of the final product that defines the patentable limitations. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
Accordingly, the instant claims are anticipated by Jacobus et al.

Claims 1 and 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakatani et al. (WO 2013/146649 - US 2015/0072951 used as equivalent, IDS).
Sakatani et al. exemplifies the following ophthalmic solution: (Col. 15)

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, wherein said solution does not list benzalkonium chloride as an ingredient (See also claim 1 where the presence of a preservative is optional), further wherein the composition may be used to treat dry-eye by being applied to a dry-eye patient. (Col. 8, Ln. 4-19)
Sakatani does not disclose that the agent may be therapeutic “for improving tear film stability”. However, the cited recitations are considered an “intended use” of the claimed composition. The “intended use” of the claimed composition does not patentably distinguish the composition, per se, since such disclosed use is inherent in the reference composition.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition.  In the instant case, the intended use does not create a structural difference, thus the intended use is not limiting.
Sakatani does not disclose that the eye drops are applied to a “patient wearing soft contact lenses”. It is noted that the disclosure of Sakatani is not directed to a In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
Accordingly, the instant claims are anticipated by Sakatani et al.

Claims 1 and 7-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shichijo et al. (US 2013/0172287, IDS).
Shichijo et al. exemplifies the following ophthalmic solution: (¶0179, Claims 1, 3-5)

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
, wherein said solution does not list benzalkonium chloride as an ingredient. Shichijo also discloses a method of treating 
Shichijo does not disclose that the agent may be therapeutic “for improving tear film stability”. However, the cited recitations are considered an “intended use” of the claimed composition. The “intended use” of the claimed composition does not patentably distinguish the composition, per se, since such disclosed use is inherent in the reference composition.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition.  In the instant case, the intended use does not create a structural difference, thus the intended use is not limiting.
Shichijo does not disclose that the eye drops are applied to a “patient wearing soft contact lenses”. It is noted that the disclosure of Shichijo is not directed to a composition prepared by the same series of steps as instantly claimed.  However, the instant claims are considered “product-by-process” claims and it is the structure of the final product that defines the patentable limitations. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
Accordingly, the instant claims are anticipated by Shichijo et al.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sakatani et al. (WO 2013/146649 - US 2015/0072951 used as equivalent, IDS), as applied to claim 1, under 102(a)(1).
The disclosure of Sakatani is referenced as discussed above. Sakatani also teaches that the ophthalmic solutions may contain a preservative and suggests the following preservatives: benzalkonium chloride, benzethonium chloride, chlorhexidine gluconate, paraben, sorbic acid, chlorobutanol, boric acid, or chlorite. (Col. 6, Ln. 35) Moreover, Sakatani exemplifies composition comprising benzalkonium chloride as a preservative. (Col. 15)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a preservative to the Formula 1 of Sakatani and select any of the functionally equivalent preservatives taught by Sakatani, wherein said selection could not be benzalkonium chloride, thereby arriving at the instant invention. While Sakatani states that benzalkonium chloride is the preferred preservative, this teaching does not force one of ordinary skill to choose Sakatani’s preferred preservative. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005). Hence, selection of chlorhexidine, would be expected to KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art. 

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Shichijo et al. (US 2013/0172287, IDS), as applied to claim 1, under 102(a)(1).
The disclosure of Shichijo is referenced as discussed above. Shichijo also teaches that the ophthalmic solutions may contain a preservative and suggests the following benzalkonium chloride and parabens. (¶0124) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a preservative to the Formula 1 of Shichijo and select any of the functionally equivalent preservatives taught by Shichijo, wherein said selection could not be benzalkonium chloride, thereby arriving at the instant invention. Specifically, selection of parabens, would be expected to impart the same preservative properties as benzalkonium chloride, with a reasonable assurance of success. The rationale to support a conclusion that the claim would have been obvious KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art. 

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Shichijo et al. (US 2013/0172287, IDS) or in the alternative over Sakatani et al. (WO 2013/146649 - US 2015/0072951 used as equivalent, IDS), as applied to claim 1 under 102(a)(1), further in view of Ellis et al. (US 2004/0214754, IDS).
The disclosure of Shichijo or Sakatani are referenced as discussed above. Neither of the cited prior art references teaches unit dose or multi-dose containers.
Ellis et al. teaches a therapeutic package for dispensing to, or for use in dispensing to, a mammal being treated for dry eye syndrome comprising: one or more dosages, each dose delivered from a unit dose container or from a multi-dose container… said container containing said unit doses or multi-doses and labeling directing the use of said package in the treatment of said mammal. (¶0067)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that an ophthalmic solution for treating dry-eye could be conveniently packaged in a unit dose or multi-dose container, as per the teaching of 
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shichijo et al. (US 2013/0172287, IDS) or in the alternative over Sakatani et al. (WO 2013/146649 - US 2015/0072951 used as equivalent, IDS), as applied to claim 1 under 102(a)(1), further in view of Ousler et al. (US 2010/0130580, IDS).
The disclosure of Shichijo or Sakatani are referenced as discussed above. Neither of the cited prior art references teaches that the composition may be applied to improve tear film stability.
Ousler et al. teaches improvement of tear film stability, evidence by extensions in TFBUT and OPI are typically seen with artificial tears and mucin secretagogues (¶0177)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a composition comprising diquafosol intended for use in treating dry-eye, wherein diquafosol is a secretagogue, would also be effective to improve tear film stability, as per the teaching of Ousler.
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art.




Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-6 of the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of  US 10,278,985.  Although the conflicting claims are not identical, they are not patentably distinct from each other because:  The ophthalmic solution of the instant claims comprises diquafosol, preferably at 3%, and a preservative, preferably chlorhexidine. The claim of ‘985 is an ophthalmic solution comprising diquafosol at 0.1-10% chlorhexidine, at 0.001-0.005%. Given that the instant examples disclose chlorhexidine at 0.001-0.005%, the envisioned embodiments of the instant invention are or overlapping scope compared to that of ‘985. 

Claims 1-6 of the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of  US 10,786,526.  Although the conflicting claims are not identical, they are not patentably distinct from each other because:  The ophthalmic solution of the instant claims comprises diquafosol, preferably at 3%, and a preservative, preferably chlorhexidine and is claimed for use in treating dry-eye. The claims of ‘526 are directed to a method of 

Claims 1-11 of the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3-6, 8 and 9 of  US 10,729,712.  Although the conflicting claims are not identical, they are not patentably distinct from each other because:  The ophthalmic solution of the instant claims comprises diquafosol, preferably at 3%, and a non-BAK preservative, preferably chlorhexidine and is claimed for use in treating dry-eye. The claims of ‘712 are directed to a method of treating dry-eye by administering an ophthalmic solution comprising diquafosol at 3%, specifically excluding a BAK preservative. Given that the instant composition is recited for use in treating dry-eye, the envisioned embodiments of the instant invention are or overlapping scope compared to that of ‘712. 

Claims 1-11 of the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3 and 4 of  US 10,918,656.  Although the conflicting claims are not identical, they are not patentably distinct from each other because:  The ophthalmic solution of the instant claims comprises diquafosol, preferably at 3%, and a non-BAK preservative, preferably chlorhexidine and is claimed for use in treating dry-eye. The claims of ‘656 are directed 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:00 AM – 3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DALE R MILLER/Examiner, Art Unit 1623